Per Curiam:

The petition sets forth none of the well-known grounds for a rehearing. It consists simply of an assignment of alleged errors, together with a written argument in support of the petition. The rule of court contemplates that a petition for rehearing shall not be argued “unless a justice who concurred in the opinion or judgment desires it.” The petition should not include or be accompanied by any argument.
It may be added that the contentions set forth in the petition have already received the careful consideration of this court.
The petition is denied.